department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc ita b01 plr-149509-09 date may internal_revenue_service number release date index number ------------------------------------------------------- --------------------------- ----------------------------------------- --------------------------- in re --------------------------- ------------------------ legend legend taxpayer --------------------------- product ----------------------------- product ----------- product ----------------------- dear -------------------- - this responds to your letter dated date in which you request rulings under sec_263 of the internal_revenue_code the following rulings are requested rulings requested incentive payments made by the taxpayer relating to category one supply agreements are not required to be capitalized under the provisions of sec_263 of the internal_revenue_code incentive payments made by the taxpayer relating to category two supply agreements are not required to be capitalized under the provisions of sec_263 and ---------------------------------- plr-149509-09 incentive payments made by the taxpayer relating to category three supply agreements are required to be capitalized pursuant to sec_263 and sec_1_263_a_-4 of the income_tax regulations facts taxpayer is a corporation in the business of manufacturing -------------------------------------- ----------------------- products taxpayer operates manufacturing plants in north america europe asia and south america the manufacturing operations of these plants include three lines of business product product and product taxpayer manufactures product in north america this ruling_request relates only to the product business line manufactured in north america in the course of operating its product business line taxpayer enters into contractual stand-by supply agreements with customers for the supply of product the supply agreements fall under one of three categories under all three categories of supply agreements taxpayer is obligated to supply the designated products on an as-needed basis upon the demand of the customers and customers are generally obligated to purchase one-hundred percent of their requirements for the designated products from taxpayer also under all three categories the price of the product is adjusted periodically usually annually on the basis of the cost of the underlying raw materials for the product taxpayer determines the product price on the day of a customer’s purchase order and applies any appropriate volume discounts to that price category one supply agreements do not contain a minimum purchase requirement and do not require the customer to retain the taxpayer as its supplier for products not specifically designated in the supply agreement customers are not obligated to use taxpayer as their supplier if the customer replaces the product designated in the supply agreement with another type of product replaces the product designated in the contract with product that incorporates new technologies acquires a new business line that uses products offered by taxpayer or sells or otherwise discontinues its business line for which taxpayer supplies products category two supply agreements also do not contain a minimum purchase requirement but do require the customer to retain taxpayer as its supplier for products not specifically designated should such products arise in the supply agreement unlike category one supply agreements customers may be under obligation to use taxpayer as their supplier if the customer replaces products designated in the contract with another type of product replaces the products designated in the contract with a product that incorporates new technologies acquires a new business line that uses products offered by taxpayer or sells its business line for which taxpayer supplies products ie the customer is required to use taxpayer for the duration of the original supply agreement as its exclusive supplier of the designated products or is obligated to secure the consent of its purchaser transferee to continue the terms of the supply agreement with respect to the business line purchased transferred ---------------------------------- plr-149509-09 with respect to one particular category two supply agreement taxpayer may recover a portion of its investment in manufacturing technologies during the course of the agreement if the contract is terminated early the recovery however is limited to the extent of taxpayer’s investment in machinery and equipment purchased from third parties the costs of which are capitalized and depreciated it does not involve manufacture of equipment by taxpayer nor does it involve any activities that constitute research_and_experimentation category three supply agreements contain a minimum purchase requirement in order to entice customers to enter into one of three categories of supply agreements or to extend the term of a previously executed supply agreement taxpayer may offer an incentive payment or signing bonus to its customers these payments are one-time up-front non-refundable payments that are due to customers within a short_period of time following the execution of the supply agreement the amounts of the incentive payments vary by customer and are usually based on the volume of products taxpayer expects to be purchased by the customer law and analysis taxpayer in this case asks whether incentive payments made with respect to category one and category two supply agreements constitute capital expenditures sec_263 generally prohibits deductions for capital expenditures sec_1_263_a_-4 provides rules for applying sec_263 to amounts paid to acquire or create intangibles sec_1_263_a_-4 provides that in general a taxpayer must capitalize an amount_paid to acquire an intangible an amount_paid to create an intangible an amount_paid to create or enhance a separate and distinct intangible asset an amount_paid to create or enhance a future benefit identified in the federal_register or in the internal_revenue_bulletin as an intangible for which capitalized is required under this section or an amount_paid to facilitate the acquisition or creation of an intangible whether the taxpayer is the acquirer or the target sec_1 a - b ii provides that amounts paid to another party to create originate enter into renew renegotiate or facilitate an agreement with that party are not treated as amounts that create or facilitate a separate and distinct intangible asset under sec_1_263_a_-4 the supply agreements in this case are not amounts paid to create or enhance a separate and distinct intangible asset within the meaning of sec_1_263_a_-4 as a result the payments are not required to be capitalized under sec_1_263_a_-4 further the payments are not a future benefit identified in published guidance accordingly sec_1_263_a_-4 does not apply in this case however the incentive payments in this case constitute capital expenditures if they are amounts paid to acquire an intangible create an intangible or facilitate ---------------------------------- plr-149509-09 acquisition or creation of an intangible sec_1_263_a_-4 ii and v these provisions are examined below a amount_paid to acquire an intangible sec_1_263_a_-4 provides that in general a taxpayer must capitalize amounts paid to acquire an intangible as provided in sec_1_263_a_-4 sec_1_263_a_-4 provides that in general a taxpayer must capitalize amounts paid to another party to acquire any intangible from that party in a purchase or similar transaction an intangible within the scope of sec_1_263_a_-4 includes a financial_instrument such as a forward_contract or an option none of the supply agreements in this case are acquired by taxpayer instead incentive payments are made in connection with the creation of the supply agreements as a result the incentive payments made by taxpayer in this case do not constitute amounts paid to acquire an intangible within the meaning of sec_1_263_a_-4 b amount_paid to create an intangible sec_1_263_a_-4 provides that in general a taxpayer must capitalize an amount_paid to create an intangible described in sec_1_263_a_-4 sec_1 a - d provides that unless the 12-month rule applies a taxpayer must capitalize amounts paid to create certain specified intangibles as noted above sec_1 a - b ii provides that amounts paid to another party to create originate enter into renew renegotiate or facilitate an agreement with that party are not treated as amounts that create or facilitate a separate and distinct intangible asset however sec_1 a - b ii provides a cross-reference to sec_1_263_a_-4 and which have rules that specifically require capitalization of amounts paid to create or terminate certain agreements for the reasons described below the payments in this case are not required to be capitalized under these provisions sec_1_263_a_-4 sec_1_263_a_-4 provides that a taxpayer must capitalize amounts paid to another party to create originate enter into renew or renegotiate with that party any of the financial interests enumerated in sec_1_263_a_-4 sec_1_263_a_-4 generally provides that a taxpayer must capitalize amounts paid to another party to create originate enter into renew or renegotiate with that party any of certain financial interests the payments in this case do not involve any of the items described in sec_1_263_a_-4 except possibly forward contracts or options described in sec_1_263_a_-4 the incentive payments in this case are amounts paid to create an intangible if they are either a forward_contract or an option a forward_contract includes an agreement under which the taxpayer has the right and obligation to provide or to acquire property or to be compensated for such property regardless of whether the taxpayer provides or ---------------------------------- plr-149509-09 acquires the property sec_1_263_a_-4 a forward_contract is a contract to purchase or sell a security financial_instrument commodity or other_property at a designated interest rate on a fixed future date settlement_date and at a fixed price see 24_f3d_480 3d cir cert_denied 513_us_1032 861_f2d_494 7th cir 89_tc_849 aff'd 904_f2d_1011 5th cir aff'd 501_us_868 an option includes an agreement under which the taxpayer has the right to provide or to acquire property or to be compensated for such property regardless of whether the taxpayer provides or acquires the property an option is the right but not the obligation to purchase or sell a security or property at a fixed price strike_price and by a specified time expiration date see 125_tc_248 64_tc_752 aff’d on other grounds franklin's 544_f2d_1045 9th cir u s freight co v u s 422_f2d_887 ct_cl sec_1_263_a_-4 an amount_paid to another party is not paid to create originate enter into renew or renegotiate a financial interest with that party if the payment is made with the mere hope or expectation of developing or maintaining a business relationship with that party and is not contingent on the origination renewal or renegotiation of a financial interest with that party sec_1_263_a_-4 in the case of category one and category two supply agreements taxpayer is obligated to provide customers with their requested amount of product at all times during the term of the supply agreement however customers are not required to purchase any specific amount of product during the term of the supply agreements and the price of the product is not fixed at the time customers execute the supply agreements rather the price of the product is determined when customers submit a purchase order to taxpayer requesting an amount of a particular product further the activation of the supply agreements is contingent upon customers’ requests for the product which may never occur and therefore taxpayer does not have the right to provide any product to customers under these circumstances neither category one nor category two supply agreements constitute forward contracts or options accordingly these amounts are not paid to create an intangible described in sec_1 a - d sec_1_263_a_-4 sec_1_263_a_-4 provides that a taxpayer must capitalize amounts paid to another party to create originate enter into renew or renegotiate with that party certain enumerated agreements or covenants these agreements includes an agreement providing the taxpayer the right to provide or to receive services or the right to be compensated for services regardless of whether the taxpayer provides such services sec_1_263_a_-4 however an agreement does not provide the taxpayer a ---------------------------------- plr-149509-09 right to provide services if the agreement merely provides that the taxpayer will stand ready to provide services if requested but places no obligation on another person to request or pay for the taxpayer's services sec_1_263_a_-4 the amounts taxpayer may recover from its customer for investment in machinery and equipment under a category two supply agreement do not relate to a right to provide or receive services or the right to be compensated for services accordingly the incentive payment made by taxpayer under category one and category two agreements do not provide it with either the right to provide or to receive services or the right to be compensated for services regardless of whether the taxpayer provides such services those payments are not otherwise described in sec_1_263_a_-4 as a result the incentive payments made by taxpayer in this case do not constitute amounts paid to creat an intangible within the meaning of sec_1_263_a_-4 in contrast in the case of category three supply agreements customers are obligated to purchase a minimum amount of product and therefore incentive payments made with respect to category three supply agreements are described in sec_1_263_a_-4 with the result that they are described in sec_1_263_a_-4 and are required to be capitalized under sec_263 see sec_1_263_a_-4 sec_1_263_a_-4 sec_1_263_a_-4 provides that a taxpayer must capitalize certain contract termination_payments this provision does not apply to taxpayer’s incentive payments c amount_paid to facilitate acquisition or creation of an intangible sec_1_263_a_-4 provides that in general a taxpayer must capitalize amounts paid to facilitate the acquisition or creation of an intangible described in paragraph b i ii iii or iv sec_1_263_a_-4 provides that in general an amount is paid to facilitate the acquisition or creation of an intangible the transaction if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all the facts and circumstances the incentive payments made by taxpayer in this case are paid only upon execution of the supply agreements and therefore are not paid in the process of investigating or otherwise pursuing the transaction as a result taxpayer’s incentive payments are not described in sec_1_263_a_-4 conclusions incentive payments made by the taxpayer relating to category one supply agreements are not capital expenditures that are required to be capitalized under sec_263 ---------------------------------- plr-149509-09 incentive payments made by the taxpayer relating to category two supply agreements are not capital expenditures that are required to be capitalized under sec_263 incentive payments made by the taxpayer relating to category three supply agreements are capital expenditures that must be capitalized pursuant to sec_263 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter for example we express no opinion on whether the incentive payments in this case are properly deductible under sec_162 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely john p moriarty chief branch office_of_chief_counsel income_tax accounting cc
